SENTENCIA
El Condominio Dos Marinas I solicitó intervención en el pleito de epígrafe ante la antigua Sala de Humacao del extinto Tribunal Superior de Puerto Rico. Dicho foro le con-cedió a las partes el término de quince (15) días para que se expresaran. Nadie lo hizo; el tribunal de instancia acce-dió a la solicitud de intervención.
Luego de que se permitiera la intervención, la deman-dante-recurrida, Doral Mortgage Corp., solicitó que se de-clarara sin lugar la misma. Ante dicho pedido, el tribunal de instancia reconsideró su anterior determinación, proce-diendo entonces a declarar “sin lugar” la solicitud de inter-vención que antes había permitido. Inconforme con esta determinación, acudió ante este Tribunal el Condominio Dos Marinas I, imputando al foro de instancia haber errado al así actuar.
Concedimos término a la parte demandante-recurrida para que mostrara causa por la cual este Tribunal no debía expedir el auto solicitado y dictar sentencia revocatoria. Dicha parte ha comparecido en cumplimiento con la orden emitida. Su comparecencia nos convence de que procede la confirmación de la resolución recurrida. Veamos.
*863HH
Aunque lo ideal es que las determinaciones de los tribu-nales sean consistentes, nada en nuestro ordenamiento ju-rídico, ni en nuestra jurisprudencia interpretativa, impide que un tribunal reconsidere sus determinaciones. Después de todo, como dispone la Regla 1 de Procedimiento Civil(1) las reglas “[s]e interpretarán de modo que garantizen una solución justa, rápida y económica en todo procedimiento”.
Además, en vista de que Doral Mortgage Corp. fue un adquirente involuntario, no procedía la solicitud de inter-vención en ninguna de sus modalidades, esto es, interven-ción como cuestión de derecho o permisible. Acorde con nuestra jurisprudencia, el rol de Doral es análogo al de un adquirente involuntario. Siendo ello así, a la luz de la si-tuación táctica de este caso, el Condominio Dos Marinas I, no tenía causa de acción a su favor.
Por los fundamentos anteriormente expuestos, se dicta sentencia confirmatoria de la resolución emitida por la an-tigua Sala de Humacao del extinto Tribunal Superior de Puerto Rico.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo. El Juez Asociado Señor Rebo-llo López emitió una opinión concurrente. Los Jueces Aso-ciados Señora Naveira de Rodón y Señor Fuster Berlingeri concurrieron con el resultado sin opinión escrita. El Juez Asociado Señor Hernández Denton se inhibió.
(Fdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo

 32 L.P.R.A. Ap. III, R.l.